On Petition for Rehearing.
Roby, J.
After stating that “A physician is a physician whenever he acquires sufficient learning to be entrusted by the proper legal authorities with a legal license to practice medicine and it is actually practiced,” the appellee’s attorneys in their brief upon this petition, inquire, “When is a specialist a specialist ?” The question is not one of law; it is a question of fact. The appellee may or may not have qualified himself as a specialist. Whether he had done so was a matter within his own knowledge, and primarily for his own determination. Having arrived at the conclusion that he possessed such qualification, it still remained optional with him as to whether he would hold himself out and receive and treat patients upon the basis of it. When he determines to do this and does it, it then becomes his duty to exercise that degree of skill which he thereby represented himself as possessing. To relieve one practicing medicine under such circitmstances of responsibilities commensurate with the pretension by which patients are secured and compensation fixed, would be to give ignorant practitioners license to defraud and to place innocent patients at their mercy.
The definition of the noun specialist, as given in the Standard Dictionary, was followed in the opinion. It is *463said in that work to mean “more especially, a physician or surgeon who applies himself to the study and practise of some particular branch of his profession.” The thing on account of which appellant sought to recover damages was the alleged negligent destruction of part of his nose. Two paragraphs of the complaint proceed upon the theory that appellee held himself out as a specialist. If, so holding himself out, he undertook to diagnose and treat appellant’s case as coming within the specialty so practiced by him, he was bound to use that degree of skill which such a practitioner of necessity should possess. It became his duty to give every patient, to whom he undertook in that capacity to render service, the benefit of that reasonable skill exacted by the law from one thus engaged.
It is argued further that in holding testimony as to the treatment of other patients incompetent, this court omitted to consider the “connecting link or sameness.” In this, counsel are mistaken. The only sameness between the eases alleged to have been cured and that of appellant, so far as shown, was the remedy used by appellee.
Petition overruled.
Eobinson and Wiley, JJ., dissent, and hold that the petition should be granted.